Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  151555                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  SARON E. MARQUARDT, Personal                                                                           Kurtis T. Wilder,
  Representative for the Estate of                                                                                   Justices
  SANDRA MARQUARDT,
               Plaintiff-Appellant,
  v                                                                SC: 151555
                                                                   COA: 319615
                                                                   Washtenaw CC: 12-000621-NH
  VELLAIAH DURAI UMASHANKAR, MD,
           Defendant-Appellee,
  and
  JONATHAN HAFT,
             Defendant.
  _____________________________________/

         By order of November 23, 2016, the application for leave to appeal the March 26,
  2015 judgment of the Court of Appeals was held in abeyance pending the decision in
  Haksluoto v Mt Clemens Regional Medical Center (Docket No. 153723). On order of the
  Court, the case having been decided on June 27, 2017, 500 Mich ___ (2017), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE the judgment of the Court of Appeals and REMAND this case to
  the Washtenaw Circuit Court for reconsideration in light of Haksluoto.

        We do not retain jurisdiction.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2017
           a0920
                                                                              Clerk